Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148643                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 148643
                                                                    COA: 318792
                                                                    Wayne CC: 13-001296-FC
  DAVINA CORAN MOSBY,
           Defendant-Appellant.

  _________________________________________/

         By order of July 29, 2014, the application for leave to appeal the January 3, 2014
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Lockridge (Docket No. 149073). On order of the Court, the case having been decided on
  July 29, 2015, 498 Mich. 358 (2015), the application is again considered, and it is
  DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2015
           a1019
                                                                               Clerk